I dissent. While I agree with Justice Sloss to the effect that the word "tipo" is not such a word as is available for appropriation by plaintiff as a trademark in the connection in which it is used, I am of the opinion that a sufficient showing was made to warrant the lower court in concluding that the case was within the rule against unfair competition, as declared in such cases as Pierce v. Guittard, 68 Cal. 68, [58 Am. Rep. 1, 8 P. 645]; Weinstock, Lubin  Co. v. Marks, 109 Cal. 529, [50 Am. St. Rep. 57, 42 P. 142]; Dodge S. Co. v. Dodge, 145 Cal. 380, [78 P. 879], and Banzhof v. Chase, 150 Cal. 180, [88 P. 704].
Henshaw, J., and Lorigan, J., concurred.
Rehearing denied.